DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARK, filed 02/03/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bejerano et al. and Yin et al. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 10-11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin (US 20110069664 A1).

Regarding claim 7, Yin et al. teach A location area management method, the method applied to a communications system (Yin [0004] an evolved packet system (EPS)), the communications system comprises user equipment (UE) (Yin [0004] user equipment (UE, which is a monitoring target)), the UE stores an upper-level area identity list of the UE (Yin When the monitoring target is idle, its location update is based on the TA list), the method comprising: 
receiving, by the UE, a lower-level area identity list from a control plane node (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE); and 
storing, by the UE, the lower-level area identity list (Yin [0011] the UE executes a location update according to the TA list).  

Regarding claim 10, Yin et al. teach the method according to claim 7, further comprising: 
storing, by the UE, the lower-level area identity list according to an instruction of the control plane node; or
 determining, by the UE, a level of the lower-level area identity list according to an instruction of the control plane node (Yin [0011] the UE executes a location update according to the TA list).  

Regarding claim 11, Yin et al. teach the method according to claim 7, further comprising: 
receiving, by the UE, an initial-level area identity list from the control plane node (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE); and 
storing, by the UE, the initial-level area identity list (Yin [0011] the UE executes a location update according to the TA list), wherein 
or the upper-level area identity list is the initial- level area identity list (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE).  

Regarding claim 13, Yin et al. teach An apparatus (Yin [0004] user equipment (UE, which is a monitoring target)), wherein the apparatus stores an upper-level area identity list of user equipment (UE)(Yin [0004] When the monitoring target is idle, its location update is based on the TA list),  and the apparatus comprises at least one processor coupled with a non-transitory storage medium storing executable instructions; wherein the executable instructions, when 7executed by the at least one processor (Yin [0106] The software product may be stored in a storage medium and incorporates several instructions that instruct a processor to execute the corresponding monitoring methods), cause the at least one processor to: 
receive a lower-level area identity list from a control plane node (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE); and 
store the lower-level area identity list (Yin [0011] the UE executes a location update according to the TA list),

Regarding claim 16, Yin et al. teach The apparatus according to claim 13, wherein the at least one processor is configured to: 
or
 determine a level of the lower-level area identity list according to an instruction of the control plane node (Yin [0011] the UE executes a location update according to the TA list).  

Regarding claim 17, Yin et al. teach The apparatus according to claim 16, wherein the at least one processor is further configured to:
 receive indication information from the control plane node, wherein the indication information (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE) is used to instruct the apparatus to store the lower-level area identity list (Yin [0011] the UE executes a location update according to the TA list), and the indication information is further used to instruct the apparatus to retain the stored area identity list (Yin [0011] the UE executes a location update according to the TA list); and 
store the lower-level area identity list based on the indication information (Yin [0011] the UE executes a location update according to the TA list).  

Regarding claim 18, Yin et al. teach The apparatus according to claim 16, wherein the at least one processor is further configured to: 
receive indication information from the control plane node, wherein the indication information is used to indicate the level of the lower-level area identity list to the Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE); and
store the level of the lower-level area identity list based on the indication information (Yin [0011] the UE executes a location update according to the TA list).    

Regarding claim 19, Yin et al. teach The apparatus according to claim 13, wherein the at least one processor is further configured to: 
receive an initial-level area identity list from the control plane node (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE); and 
store the initial-level area identity list (Yin [0011] the UE executes a location update according to the TA list).
wherein the area corresponding to the upper-level area identity list is comprised in an area corresponding to the initial-level area identity list, or the upper- level area identity list is the initial-level area identity  list (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bejerano et al. (US 20130095862 A1) in view of Yin et al. (US 20110069664 A1). 

Regarding claim 1,  Bejerano et al. teach A location area management method, the method applied to a communications system, the communications system comprising a control plane node (Bejerano [0005] Mobility Management Entity (MME) in LTE), the control plane node stores an upper-level area identity list of user equipment (UE) (Bejerano [0008] The MME stores a list of tracking areas for each UE), the method comprising: 
determining, by the control plane node, a lower-level area identity list of the UE (Bejerano [0067] construct an Optimal Tracking Area (OTA) for each UE) based on the upper-level area identity list (Bejerano [0067] The OTA, as well as the routing area and tracking area, are sets of cells and/or cell identifiers, Bejerano [0095] the OTA may include a subset of cells from a plurality of cells in a routing area and/or tracking area).
Bejerano et al. do not teach
 sending, by the control plane node, the lower-level area identity list to the UE.  
In a similar endeavor, Yin et al. teach
sending, by the control plane node, the lower-level area identity list to the UE (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE)

The motivation of doing so would have enabled the UE to execute location update according to the TA list (Yin [0012]).
 
Regarding claim 2, the combination of Bejerano et al. and Yin et al. teaches The method according to claim 1, wherein an area corresponding to the lower-level area identity list is comprised in an area corresponding to the upper-level area identity list (Bejerano [0095] the OTA may include a subset of cells from a plurality of cells in a routing area and/or tracking area)

Regarding claim 4, the combination of Bejerano et al. and Yin et al. teaches The method according to claim 1, wherein the determining, by the control plane node, of a lower-level area identity list of the UE based on the upper-level area identity list comprises: 
determining, by the control plane node, the lower-level area identity list of the UE based on the upper-level area identity list (Bejerano [0095] the OTA may include a subset of cells from a plurality of cells in a routing area and/or tracking area ) and at least one of a historical moving track of the UE (Bejerano [0067] OTA may include a list of IDs for cells visited by the UE in the recent past), a moving mode of the UE, a predicted moving track of the UE, or a current location of the UE.  
 
Regarding claim 5, the combination of Bejerano et al. and Yin et al. teaches The method according to claim 1, further comprising:
 when the UE initiates initial registration or the UE is located in an area outside a registered location area (Bejerano [0004] the UE is registered with the network and has a radio connection with the base station, which allows the wireless network to know which cell the UE belongs), determining, by the control plane node, an initial-level area identity list of the UE (Bejerano [0008] The MME stores a list of tracking areas for each UE, Bejerano [0014] a paging message is to be forwarded to at least one destination cell of a first set of cells for paging the UE); and 
sending, by the control plane node, the initial-level area identity list to the UE (Yin [0011] creating a TA list according to a monitoring precision indication and sending the TA List to a UE), wherein 
the area corresponding to the upper-level area identity list is comprised in an area corresponding to the initial-level area identity list, or the upper-level area identity list is the initial- level area identity list (Bejerano [0015] The first set of cells may consist of all cells of a routing area or tracking area).  


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. in view of Bejerano et al.

Regarding claim 8, Yin et al. teach The method according to claim 7, but does not teach
wherein an area corresponding to the lower-level area identity list is comprised in an area corresponding to the upper-level area identity list.  
In a similar endeavor, Bejerano et al. teach
wherein an area corresponding to the lower-level area identity list is comprised in an area corresponding to the upper-level area identity list (Bejerano [0095] the OTA may include a subset of cells from a plurality of cells in a routing area and/or tracking area).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yin et al. by incorporating Bejerano et al. to arrive at the invention.
The motivation of doing so would have reduced the paging area (Bejerano [0013]).


Regarding claim 14, Yin et al. teach The apparatus according to claim 13, but does not teach
wherein an area corresponding to the lower- level area identity list is comprised in an area corresponding to the upper-level area identity list.  
In a similar endeavor, Bejerano et al. teach
wherein an area corresponding to the lower-level area identity list is comprised in an area corresponding to the upper-level area identity list (Bejerano [0095] the OTA .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yin et al. by incorporating Bejerano et al. to arrive at the invention.
The motivation of doing so would have reduced the paging area (Bejerano [0013]).

Allowable Subject Matter
Claims 3, 6, 9, 12, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the combination of Bejerano et al. and Yin et al. teaches The method according to claim 1, but does not teach further comprising: 
when the UE enters an idle state from a connected state, starting, by the control plane node, N reachability management timers, wherein N is equal to a quantity of levels of an area identity list of the UE stored on the control plane node; and 
determining, by the control plane node, a paging range of the UE or a reachability status of the UE based on statuses of the N reachability management timers.  

Regarding claim 6, the combination of Bejerano et al. and Yin et al. teaches The method according to claim 1, but does not teach
 wherein the control plane node further stores a periodic location update time value of the upper-level area identity list, and the method further comprises: 
sending, by the control plane node, a periodic location update time value of the lower-level area identity list to the UE, wherein
 the periodic location update time value of the lower-level area identity list is greater than the periodic location update time value of the upper-level area identity list.  
In a similar endeavor, PALANISAMY et al. teach 
wherein the control plane node further stores a periodic location update time value of the upper-level area identity list (PALANISAMY [0144] Periodic TAU timer: The current value of the periodic TAU timer stored in MME for the specific UE), and the method further comprises: 
sending, by the control plane node, a periodic location update time value of the lower-level area identity list to the UE (PALANISAMY [0123] PSM parameters refer to Active timer and Periodic TAU Timer values of a PSM UE,  [0141] transferring PSM parameters to the UE not only during Attach/TAU), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Bejerano et al. and Yin et al. by incorporating PALANISAMY et al. to arrive at the invention.
The motivation of doing so would have used the TAU value for location updating.

wherein the periodic location update time value of the lower-level area identity list is greater than the periodic location update time value of the upper-level area identity list.  

Regarding claim 9, Lin et al. teach The method according to claim 7, but fail to teach
further comprising: 
when the UE enters an idle state from a connected state, starting, by the UE, N periodic timers, 6U.S. Patent Application No. 16/583,462 Attorney Docket No. 13210033US Preliminary Amendmentwherein N is equal to a quantity of levels of an area identity list stored on the UE; and 
determining, by the UE based on statuses of the N timers and a location of the UE, to send a location area management request to the control plane node, wherein the location area management request is used to notify the control plane node that the UE is in a reachable state.  

Regarding claim 12, Yin et al. teach The method according to claim 7, but fail to teach 
wherein the UE further stores a periodic location update time value of the upper-level area identity list, and the method further comprises: 
receiving, by the UE, a periodic location update time value of the lower-level area identity list, wherein 
the periodic location update time value of the lower-level area identity list is greater than the periodic location update time value of the upper-level area identity list.  

Regarding claim 15, Yin et al. teach The apparatus according to claim 13, but fail to teach 
wherein the at least one processor is configured to: 
when the UE enters an idle state from a connected state, start N periodic timers, wherein N is equal to a quantity of levels of an area identity list stored on the apparatus; and 
determine, based on statuses of the N timers and a location of the UE, to send a location area management request to the control plane node, wherein the location area management request is used to notify the control plane node that the UE is in a reachable state.  

Regarding claim 20, yin et al. teach The apparatus according to claim 13, but fail to teach
wherein the apparatus further stores a periodic location update time value of the upper-level area identity list, and the at least one processor is further configured to
 receive a periodic location update time value of the lower-level area identity list, wherein 
the periodic location update time value of the lower-level area identity list is greater than the periodic location update time value of the upper-level area identity list

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644